DETAILED ACTION
	Claims 1, 3-4, 6-11, 13-25 are currently pending.  Claims 1, 3-4, 6-11, 13-19 and 24-25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2020 has been entered.
 Specification
	The specification amendments submitted 08/31/2020 are entered.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 05/27/2020 response will be addressed to the extent they apply to current rejection(s).
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
	Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 9-11, 18-19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024 (previously applied), US 6,338,739 (previously applied) and US 2014/012304 as evidenced by Dictionary (Dicitonary.com, Nanoscale, accessed 02/12/2021, pgs. 1-5).
	Regarding claim 1, the limitation of an implantable device comprising a wall surrounding a lumen, wherein the wall comprises a first, degradable polymer, forming a luminal surface of the wall and a second polymer forming an exterior surface of the wall is met by the ‘024 publication teaching a tubular fiber wall that defines at least one opening and at least one lumen continuous with the one opening to allow the passage of fluid.  The tubular fiber wall has a second tubular fiber wall substantially encircling the tubular fiber wall, wherein the device is implantable (abstract).  The tubular fiber wall is typically are of one or more biodegradable polymer including polylactic acid (PLA) and polyglycolic acid (PGA) [0036].  The tubular fiber wall may be formed of a single layer or multiple layers, wherein first layer forming the lumen and optional second disposed around the first layer and an optional third layer.  The first may be formed of a polymeric material, a biostable material, a biodegradable material or a combination thereof, the second layer substantially encircles the first layer.  The second layer may be made of the same, similar or different material ([0039]-[0040]).  This teaches a first polymer material with a second polymer material outside the first layer, wherein the first layer may be biodegradable and the second layer may be biostable.
	The limitations of wherein the inner walls, the outer walls or both are formed of polymeric fibers having a nanoscale average diameter is met by the ‘024 publication teaching the fibers that make up the tubular fiber wall may have any diameter and in some instances have a diameter of about 2 to about 4 micrometers [0036].  The instant specification does not provide a definition for ‘nanoscale average diameter.  Dictionary 
	Regarding claim 3, the limitation of comprising a coating on the exterior surface of the outer wall is met by the ‘024 publication teaching a third layer disposed about the second layer [0039], Figure 6.
	Regarding claim 4, the limitation of further comprising one or more therapeutic, prophylactic or diagnostic agent is met by the ‘024 publication teaching where a biodegradable material contains a therapeutic agent and may elute from the biodegradable material or be released from the polymer as a consequence of degradation [0036].
	Regarding claim 6, the limitation of wherein the first polymer degrades over a time period between about 2 days and about 100 days in vivo is met by the ‘024 publication teaching biodegradable refers to material that dissipate over a period of time of days, weeks and in some instances, months [0059].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 9, the limitation of wherein the first degradable polymer, comprises polyglycolide is met by the ‘024 publication teaching polylactic acid (PLA) and glycolic acid (PGA) ([0036], claim 11).

	Regarding the 2nd layer being caprolactone and the coating layer being poly(ethylene terpthalate) (elected), the ‘024 publication teaches the second and third layer may be the same of different from the first layer [0039] which is selected from biostable polymers including polytetrafluoroethylene and biodegradable polymer such as polycaprolactone [0036].
	Regarding claim 24, the limitation of wherein the first polymer is degradable and the second polymer is not biodegradable is met by the ‘024 publication teaching the ‘024 publication teaches the second and third layer may be the same of different from the first layer [0039] which is selected from biostable polymers including polytetrafluoroethylene and biodegradable polymer such as polycaprolactone [0036].
	Regarding claim 25, the limitation of wherein the first and second polymer are degradable is met by the ‘024 publication teaching the second and third layer may be the same of different from the first layer [0039] which is selected from biodegradable polymer such as polycaprolactone [0036].

	The ‘024 publication does not specifically recite the second polymer is slower degradation compared to the first degradable polymer, wherein the lumen enlarges over time as the first degradable polymer degrades (claim 1, 25).
	The ‘024 publication does not specifically teach wherein the fibers are aligned and hardened by heating at a temperature greater than the glass transition temperature 
	The ‘024 publication does not specifically teach comprising an inner degradable polymeric wall surrounding a lumen and a second polymeric outer wall, wherein the device is prepared by sequentially extruding at least to electrically charged polymer solutions wherein the two polymer solutions form polymeric fibers around the collector to form the inner and outer walls of the device (claim 19).
	The ‘739 patent is directed to a biodegradable stent (title).  A biodegradable stent for implantation into a lumen in a human body.  The stent is made from a biodegradable fiber having an inner core and an out layer.  The inner core has a first degradation rate and the outer layer has a second degradation rate (abstract).  Figure 12-13 demonstrates a layered tubular stent (Figures 12-13).  The stent is taught to be formed from biodegradable polymer, wherein the stent remains functional in a body lumen for the duration prescribed and then degrade without breaking down into large, rigid fragments which may cause irritation, obstruction, pain or discomfort to the patient (column 2, lines 55-70).  The inner core is made from a biodegradable polymer made from the monomers selected form the group consisting of lactide, glycolide and copolymers thereof, wherein the first degradation rate and the that this degradation rate is faster than that of the outer layer having a second degradation rate (column 3, lines 20-45).  The stent is taught to have a tubular configuration (Figures 12-13).  The stent is taught to have a slower degrading polymer component as the inner core and the faster degrading polymer component as the outer section.  The faster degrading outer core would stuff off or degrade leaving behind the softening inner core which would then be 
	The ‘304 publication teaches multilayered inflatable medical appliances.  Multiple adjacent layers disposed to increase total burst strength, puncture resistance or other properties.  One or more layers may be comprised of a rotational spun fiber coating.  Additional top coatings may be included (abstract).  The exterior of the wall of a balloon may comprise multiple layers [0029].  Various materials may be used for the first layer, the second layer which may be the same or different materials [0034].  The balloon may be coated or covered with serially deposited micro-fibers and/or nanofibers [0056].  The fibers may be alignment or orientation of the fibers may be controlled, because the fibers are deposited on the collector, substrate, base material and or previously deposited fibers, the fibers are not woven but rather serially deposited [0057].  Rotational spinning is one example of how a material may be serially deposited as fibers.  The polymer is in a solution and spinneret configured with orifices on the outside circumference of the spinneret.  The spinneret is then rotated causing the fibers to form in small diameters and be deposited on a collection apparatus.  One collected the fibers may be dried, cooled or sintered or otherwise processed to set the structure or otherwise harden the fiber mat [0058].  Electrospinning is another embodiment of how a material may be serially deposited as fibers.  An electrospinning process comprises loading a polymer solution or dispersion into as syringe coupled to a syringe pump.  The material is forced out of the syringe by the pump in the presence of an electric field and 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the process of forming a fiber substrate as taught by the ‘304 publication for the device of the ‘024 publication because the ‘304 publication teaches a method of forming a multilayered implantable fiber device through electrospinning and the ‘024 publication is directed to a multilayered fiber device.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘024 publication teaches a method of forming the fiber device includes electrospinning and the ‘304 publication teaches a specific method of forming layered device through electrospinning process.  One of ordinary skill in the art before the filing date of the invention would be motivated to align and harden the fibers by using a temperature greater than the glass transition temperature as the ‘304 publication teaches fibers are known to be hardened after the electrospinning process [0059] wherein a heating and stretching process is taught to increase strength in the stretched direction giving the membrane elasticity [0099] and wherein temperature above crystalline melt point are used [0086], thus it would have been obvious to one of ordinary skill in the art to harden 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first biodegradable material for the inner lumen layer and a biostable material for the second outer layer as the ‘024 publication teaches a two layered stent, wherein the first and second polymeric layers may be formed of biodegradable or biostable materials, wherein the first layer and the second layer may be similar or a different material [0039] and the ‘739 patent teaches that it was known to have a faster degradable inner layer to a stent and a slower degradable outer layer in a stent (abstract, Figures 12-13, column 3, lines 30-40, column 10, lines 25-35), thus the ‘024 publication teaches it was known to use an inner degradable layer and an outer biostable layer is clearly envisaged and the ‘739 patent teaches specific embodiments wherein the inner layer degrades before the outer layer.  One of ordinary skill in the art before the effective filing date of the claimed invention to use a faster degrading inner layer as compared to an outer stent layer as the ‘739 patent teaches the inner layer substantially eliminated from the lumen prior to the degradation of the outer layer, while the outer layer remains in place maintaining its mechanical integrity (column 3, lines 30-45), thus teaching such embodiments were known in the art, and wherein the degradation rate is taught to be used for release of an active agent (column 12, lines 5-40), thus a reason to optimize the degradation time of the polymers used to form the stent.  One of ordinary skill in the art at the time the .

Claims 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024, US 6,338,739 and US 2014/012304 as evidenced by Dictionary as applied to claims 1, 3-4, 6, 9-11, 18-19 and 24-25 above, and further in view of US 2003/0229303 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘024 publication and the ‘739 patent. 
 The combination of references does not teach wherein the lumen has an average overall diameter between about 40 um and about 100 um before the first polymer degrades (claim 7).
The combination of references does not specifically teach wherein a fluid pressure difference between both ends of the device changes from between about 0 mm hg and about 25 mm Hg to between about 0 mm Hg and less than 15 mm Hg as the lumen enlarges (claim 13).
The combination of references does not specifically each wherein the wall has a thickness between 50 um and 1 mm (claim 15).
The ‘303 publication teaches implant for use in an eye with glaucoma, the implant including an inlet section in fluid communication with an outlet section, being size and shape to fit at least partially in the anterior chamber of the eye (abstract).  
Regarding the fluid pressure difference between both ends of the device, the instant specification states the diameter and length of the lumen are factors affecting the differential pressure of fluid passing though the device (page 5, lines 20-30).  The ‘303 publication teaches overlapping length and diameter of a structure with a lumen having an opening on each end of the device and extending through the device and thus would necessarily have the same pressure difference, absent factual evidence to the contrary.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and Applicant’s own disclose supports the suitability of the prior composition as the inventive composition component, the burden is property shifted to Applicant to show otherwise.
. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024, US 6,338,739 and US 2014/012304 as evidenced by Dictionary as applied to claims 1, 3-4, 6, 9-11, 18-19 and 24-25 above, and further in view of US 2011/0313514 (previously applied).

The combination of references does not specifically teach wherein the lumen has an averaged overall diameter between about 50 um and bout 120 um after the first polymer degrades (claim 8).
The combination of references does not specifically teach wherein the wall has a thickness between 50 um and 1 mm (claim 15).
The ‘514 publication teaches drug eluting stent comprising a coated layer prepared of a composition comprising a polymer and a drug, which may comprise a first and second coating layer (abstract).  In a preferred embodiment the first coated layer preferably has a thickness range of 1 to 20 um and the second coated layer preferable has a thickness of not thinner than 0.1 to thinner than 0.5 um [0021].
Regarding claim 8, the limitation of wherein the lumen has an average overall diameter between about 50 um and about 120 um after the first polymer degrades is met by the ‘303 publication teaching the device has an outside dimeter ranging between about 30 um and 500 um with the lumen diameter ranging between about 20 um and about 250 um respectively [0068].  This leads to a wall thickness of 10 um to 250 um.  The ‘514 publication teaches the coating thickness to be 1 to 20 um [0021], thus teaching the wall thickness to be 9 to 249 um after degradation of the coating layer, overlapping with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In 
Regarding claim 16, wherein the first polymer forms a thickness of the wall between about 10 um and about 80 um is met by the ‘514 publication teaching coating thickness to be 1 to 20 um [0021].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to start with the coating thickness taught by the ‘514 publication and optimize to obtain the desired wall thickness and lumen sized as the ‘514 publication teaches known coating thickness on drug delivering stents and the ‘024 publication teaches a tubular medical device formed of multiple layers [0039] wherein the thickness of layers are taught to vary [0041], thus teaching it an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to start with a known coating thickness of a tubular type implant such as that taught by the ‘514 publication and optimize, as the ‘024 publication teaching it is known optimizable parameter.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024, US 6,338,739 and US 2014/012304 as evidenced by Dictionary as applied to claims 1, 3-4, 6, 9-11, 18-19 and 24-25 above, and further in view of US 2006/0257450 (previously applied).

	The combination of references does not specifically teach the elected rapamycin.
	The ‘450 publication teaches ocular implants comprising stents which are used to treat glaucoma wherein the active agent used is rapamycin [0056].
It would have been obvious to one of ordinary skill in the art to substitute a first active agent as taught by the ‘024 publication with a second specific active agent, rapamycin, as taught by the ‘450 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use rapamycin as taught by the ‘450 publication on the ocular implant taught by the ‘024 publication because the ‘450 publication teaches it was known at the time of the invention use of rapamycin on a .

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0325024, US 6,338,739 and US 2014/012304 as evidenced by Dictionary as applied to claims 1, 3-4, 6, 9-11, 18-19 and 24-25 above, and further in view of US 2004/0072922 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 6, 9-11, 18-19 and 24-25 are taught by the combination of the ‘024 publication and the ‘739 patent. 
	The combination of references does not specifically teach wherein the first polymer and the second polymer have a mass ratio between about 1:50 and 10:1 (claim 17).
	The ‘922 publication teaches a coating on a medical device, particularly for a drug eluting stent.  The coating comprises a polymer having a weight average molecular weight between about 200,000 and about 250,000 Daltons (abstract).  Suitable polymers include PLGA and polycaprolactone [0019].  Sublayer layer 1 is taught to be from 191 to 360 ug and sub layer 2 is taught to be from 50 to 300 ug (Table 1).  This leads to an overlapping range with the instant claims, including a 1:1 ratio.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues claim 9 has been amended and thus the 112(b) rejection is traversed.
	In response, the 112(b) rejection over claim 9 is withdrawn based on Applicant’s claim amendments.

	In response, the ‘304 publication teaches multilayered inflatable medical appliances with multiple adjacent layers disposed to increase total burst strength, puncture resistance or other properties.  One or more layers may be comprised of a rotational spun fiber coating.  Additional top coatings may be included (abstract).  The balloon may be coated or covered with serially deposited micro-fibers and/or nanofibers [0056].  The fibers may be alignment or orientation of the fibers may be controlled, because the fibers are deposited on the collector, substrate, base material and or previously deposited fibers, the fibers are not woven but rather serially deposited [0057].  Electrospun fibers may be dried, cooled, sintered or otherwise processed to set the structure otherwise harden the fiber mat [0059].  The materials may be heated above the crystalline melt point of the material comprising the membrane wherein the membrane is part of a heating and stretching process ([0086]-[0087]).  The device may be a stent or stent graph [0098].  Thus it was known in the art to align and harden fibers to obtain the desired properties of mechanical strength and flexibility instantly claim, and thus not unexpected.
	Applicant argues the stents show reduced fouling and reduction in lumen area and are strong and durable over time as is taught in the examples and instant specification (page 42-43).

	Applicant argues the ‘739 patent (Datta) has no disclosure of nanoscale fibers.  The only mention is where it is noted that stent can be made from fibers, not nanoscale fibers.
	In response, the ‘024 publication teaching the fibers that make up the tubular fiber wall may have any diameter and in some instances have a diameter of about 2 to about 4 micrometers [0036].  The instant specification does not provide a definition for ‘nanoscale average diameter.  Dictionary evidences that nanoscale relates to measured in nanometers or microns or measurement that uses nanometers or microns as units of measures (page 1), thus the 2-4 micron fibers taught by the ‘024 publication would meet the limitations of nanoscale average diameter, as nanoscale include microns measurement and the instant specification does not limit the nanoscale diameter. 
	Applicant argues the ‘739 patent teaches formation of the fibers from extrusion which is very different from electrospinning.  There is not alignment or hardening.
	In response, the ‘024 publication teaches formation of fibers from electrospinning.  Further Applicant is referred to the modified rejection above wherein the ‘304 publication teaches the use of electrospinning to form fibers which are aligned and hardened.
	Applicant argues the ‘024 publication (Nissan) does not say how to make the devices other than the use of commercially available polymer fibers.  There is no 
	In response, the ‘024 publication teaches the tubular fibers may be formed by electrospinning [0036].  Further the newly applied ‘304 publication teaches the formation of a layered medical device formed via electrospinning wherein aligning and hardening fibers are taught.
	Applicant argues the ‘303 publication (Haffner), the ‘514 publication (Omura) and the ‘450 publication (Mudumba) do not teach electrospinnng much less of nanoscale fibers or aligning and hardening the fibers.
	In response, Applicant’s arguments regarding electrospinning, nanoscale size and aligning and hardening are addressed when first presented.
	Applicant argues the ‘447 patent (Smith) teaches the use of devices in short term delivery of nitric oxide and there is no issues with strength or biofouling or fibrosis.
	In response, the ‘447 patent is not used in the instant rejection.
	Applicant argues the ‘922 publication (Hossainy) teaches the polymeric material is annealed to crystallize the polymer, not strengthen it.  Crystallization would make the polymer more brittle and less flexibility, not stronger and more flexible as desired.
	In response, the newly applied ‘304 publication teaches the formation of a layered medical device formed via electrospinning wherein aligning and hardening fibers are taught.  The ‘922 publication renders the ratio of the first and second polymer obvious as it teaches amounts of polymers known to be used on multilayered polymer stents.

Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613